 1   BROWN AND SEELYE PLLC                                            HONORABLE MARY JO HESTON
     Ellen Ann Brown Esq.                                             HEARING DATE: April 25, 2019
     Susan H. Seelye Esq.                                                       TIME: 1:00 pm
 2   744 South Fawcett Ave
     Tacoma, WA 98402                                                            Chapter 13
     Telephone 253-573-1958                                                      Tacoma, WA
 3   Facsimile 253-274-1200

 4                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                         WESTERN DISTRICT COURT OF WASHINGTON
 5

 6
     Re
                                                       In Chapter 13 Proceeding
 7
     CYNTHIA ALICE CICHY                               No. 19-40585-MJH
     ATHENA ANN ELROD
 8
                                                       RESPONSE TO OBJECTION TO
                      Debtor(s)                        CONFIRMATION
 9
     ______________________________

10
     COMES NOW the above-referenced debtor(s) through their attorneys of record and
11   states:

12        Debtors filed their schedules in good faith and were unaware of the actual amount of

13   student loans and which student loans would be filed so truthfully answered that the

14   amount was “unknown.” Although the Debtors are over the limit of 109(e) the Debtors
15   request that they be allowed to stay in the current Chapter 13 Plan.
16
       Pursuant to § 1307(c), “the court may convert a case under . . . chapter [13] to a case
17
     under chapter 7 of this title, or may dismiss a case under . . . chapter [13], whichever is
18
     in the best interests of creditors and the estate, for cause . . ..” 11 U.S.C. § 1307(c).
19
     When ruling on a motion to dismiss, the threshold issue is whether “cause” exists. If
20
     cause does not exist, then the motion must be denied. See In re Nelson, 343 B.R. 671,
21
     675 (B.A.P. 9th Cir. 2006). If cause does exist, then the court has discretion to either
22

23
     dismiss or convert the case, whichever is in the best interests of creditors and the

24

25
     RESPONSE                      Page 1                          BROWN and SEELYE PLLC
                                                                      744 South Fawcett Ave.
                                                                          Tacoma, WA 98402
                                                                             253-573-1958
 1   estate. Id. The express language of § 1307(c) does not require the Court to dismiss a
 2
     case in which a debtor exceeds the § 109(e) unsecured debt limit. The Debtors exceed
 3
     the unsecured debt limit solely as a result of educational debt. Dismissing the case
 4
     would not advance the Congressional intent behind the debt limits, and doing so would
 5
     only hinder the principal purpose of the Bankruptcy Code- to grant a “fresh start” to the
 6
     “honest but unfortunate debtor.” Marrama v. Citizens Bank of Mass, 549 us 365, 367
 7
     (2007).
 8
      By not dismissing the case advances the interest of the creditors and the estate. The
 9

10   alternative would be to bifurcate the case into two separate Chapter 13 cases as the

11   educational loans were acquired prior to marriage and individually each debtor would be

12   within the unsecured debt guidelines. However, this would lessen the pool to

13   unsecured creditors as just the no look fee prior to confirmation alone on the second
14   case is $4000.00, as well as the time and fees incurred to bifurcase the current case.
15
     The payment between the two cases would still be the income minus expenses so
16
     would equal the same monthly amount to creditors but merely paid through two
17
     separate cases, and there will be a delay in confirmation due to the bifurcation process.
18
      Should the court deny the case to go forward due to the debt limit under 109(e) it is
19
     requested that the Trustee’s Objection be continued to the May 16, 2019 calendar in
20
     order for Debtors to either bifurcate the case or dismiss one or both debtors.
21

22

23

24

25
     RESPONSE                     Page 2                         BROWN and SEELYE PLLC
                                                                    744 South Fawcett Ave.
                                                                        Tacoma, WA 98402
                                                                           253-573-1958
 1

 2

 3
       It is requested that the Objection to Confirmation be Denied and requested that the
 4
     Plan be confirmed.
 5

 6      Dated April 19, 2019

 7
        /s/ Ellen Ann Brown
 8      ____________________________________
        ELLEN ANN BROWN WSB#27992
 9
        Attorneys for Debtor(s)
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     RESPONSE                    Page 3                        BROWN and SEELYE PLLC
                                                                  744 South Fawcett Ave.
                                                                      Tacoma, WA 98402
                                                                         253-573-1958
